Citation Nr: 0707916	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.  A Board 
hearing at the local RO was held in September 2006. 


FINDING OF FACT

In a February 2007 statement to the Board, the veteran 
indicated that he no longer wished to pursue an appeal on the 
issue of entitlement to an increased evaluation for his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to an increased 
evaluation for his service-connected PTSD, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement 
submitted to the Board in February 2007, withdrew his appeal 
as to the issue of entitlement to an increased evaluation for 
his service-connected PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an increased 
evaluation for the veteran's service-connected PTSD is 
dismissed.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


